         Case 1:20-cv-05035-ALC-KNF Document 21 Filed 10/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
NATHALY ARRIOLA,                                                      :

                                       Plaintiff,                    :

                   - against -                                       :                 ORDER

SPO RESTAURANT LLC d/b/a ZONA DE CUBA                                :        20-CV-5035 (ALC)(KNF)
and DANNY YUNGA, Individually,
                                                                      :
                                        Defendants.
-----------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A conference was held with counsel to the respective parties on October 14, 2020. As a

result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   April 14, 2021;

         2.        the last date on which to join additional parties will be December 4, 2020;

         3.        the last date on which to amend pleadings will be December 4, 2020;

         4.        any dispositive motion shall be made in accordance with the Individual Rules of

                   Practice of the assigned district judge;

         5.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                   the court on or before May 17, 2021. That document must conform to the

                   requirements for such an order that are found in the Individual Rules of Practice of

                   the assigned district judge; and
      Case 1:20-cv-05035-ALC-KNF Document 21 Filed 10/14/20 Page 2 of 2



      6.     a telephonic status conference will be held with the parties on March 9, 2021, at

             10:00 a.m. The parties shall use dial in (888) 557-8511 and enter access code

             4862532.

Dated: New York, New York                            SO ORDERED:
       October 14, 2020
